DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Partovi et al. US 2011/0050164 A1 (“Partovi”).
As to claim 1, Partovi discloses a wireless charging system, comprising: 
a wireless charging device and a wireless power receiving device (Figure 1 or Paragraph 69 – e.g., combination of host device and charging circuitry, providing power to a mobile device), wherein: 
the wireless charging device comprises a wireless charging module, a first function module, and a first communication module, and the wireless charging module comprises a radio frequency transmitting antenna (Figure 1 or Paragraphs 69-71 – e.g., necessary in a charger performing contextually aware inductive charging and communication over various wireless protocols); 
the wireless power receiving device comprises a wireless power receiving module, a second function module, and a second communication module, and the wireless power receiving module comprises a radio frequency receiving antenna (Figure 1 or Paragraphs 69 or 77 – e.g., a mobile phone receiving power and communicating with the charger); 
the wireless charging module is configured to supply power to the wireless power receiving device through the radio frequency transmitting antenna, and the wireless power receiving module is configured to receive the power supplied by the wireless charging device through the radio frequency receiving antenna (Figure 1 or Paragraphs 8 or 69-70 – e.g., inductive charging via coils in the charger and receiver); 
the first function module is configured to implement a first function subset in a function set, and the second function module is configured to implement a second function subset in the function set (Paragraphs 68-70 or 88-91– e.g., both the charger and receiver perform functions and/or communications related to the user, the environment, or the charging process); and 
the first function module and the second function module communicate with each other through the first communication module and the second communication module
As to claim 2, Partovi discloses the system of claim 1.  Partovi further discloses wherein the function set comprises at least one of a sensor function, a display function, an image acquisition function, an audio play function, an audio acquisition function, a telephone communication function, or a network function (Paragraphs 68-70 or 85-91– e.g., both the charger and receiver perform functions and/or communications including sensing the environment or notifying the user of various data).
As to claim 3, Partovi discloses the system of claim 2.  Partovi further discloses wherein the wireless charging device further comprises a processor (Paragraph 69 – e.g., processor necessary in many of the example “host devices”); and the first function module is configured to receive a trigger signal sent by the processor, and execute an operation corresponding to the trigger signal (Figure 1 or Paragraphs 69-70 or 85-91 – e.g., communications between the charger and receiver, and functions or operations carried out in response to stimulus or data corresponding to those communications).
As to claim 4, Partovi discloses the system of claim 3.  Partovi further discloses wherein the second function module comprises a 19Attorney Docket No. 12314.0343 display screen, and the display screen is configured to implement the display function (Figure 1 or Paragraphs 85-91 – e.g., a mobile device screen or LED); and the processor is configured to send a display signal to the second communication module through the first communication module, and the display screen is configured to display a corresponding content according to the display signal received by the second communication module (Figure 1 or Paragraphs 89-90 – e.g., communicating information from the charger to the mobile device).
As to claim 5, Partovi discloses the system of claim 4.  Partovi further discloses wherein the display screen is a touch display screen including a touch function; the 
As to claim 6, Partovi discloses the system of claim 4.  Partovi further discloses wherein the first function module is configured to receive the trigger signal, generate an operation result after executing the operation corresponding to the trigger signal and send the operation result to the processor (Paragraphs 69-70 or 85-91 – e.g., communications between the charger and receiver and functions or operations carried out in response to stimulus or data corresponding to those communications); and the processor is configured to generate the display signal according to the operation result, and send the display signal to the second communication module through the first communication module (Paragraphs 85-91 – e.g., transmission and display of charging information).
As to claim 7, Partovi discloses the system of claim 4.  Partovi further discloses wherein the first function module comprises at least one of a sensor unit, an image acquisition unit, a speaker unit, an audio acquisition unit, or a network communication unit (Figure 1 or Paragraphs 68-70 or – e.g., the charger includes at least network communications hardware, and “adapts to location or use model of interest to the user and environment”, with several examples of host devices which necessarily include the 
As to claim 8, Partovi discloses the system of claim 7.  Partovi further discloses wherein when the first function module comprises the sensor unit, the sensor unit comprises at least one of a gravity sensor, a temperature sensor, a light sensor, a distance sensor, or an acceleration sensor (Paragraphs 70-72, 78, or 89 – e.g., “sense circuit” for sensing proximity).
As to claim 10, Partovi discloses the system of claim 1.  Partovi further discloses wherein the wireless power receiving module further comprises a battery; the wireless charging module is further configured to wirelessly charge the battery of the wireless power receiving device through the radio frequency transmitting antenna; and the battery of the wireless power receiving module is configured to be wirelessly charged by the wireless charging device through the radio frequency receiving antenna, and supply power to the wireless power receiving device (Figure 1 or Paragraphs 8, 69-70, or 77 – e.g., inductive charging of a mobile device with a battery via coils in the charger and receiver).
Claims 11-15 and 17-20 recite elements similar to claims 1-7, and are rejected for the same reasons.
Allowable Subject Matter
Claims 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a system or device having the combination of elements of the claims including, among other elements the image acquisition and display processing used in a charger with the function sets and modules described in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851